BIJUR, J.
The plaintiffs, dressmakers, delivered to defendant a • package addressed to a consignee at Hewletts, Long Island, although they knew she lived at Cedarhurst, a separate station, two or three miles distant. The agent at Hewletts held the package for a few days. He then inquired of the postmistress, who told him that the consignee was not known there. As "a matter of form, he mailed a post card at the local office, which was returned to him. He also looked in the telephone book for the consignee’s name, but it was not in the Hewletts list. About a week after the package was received, it having been kept, as was usual, in the ticket office, which was locked at night, the office was robbed during the night. There is no express delivery service at Hewletts.
*50Under these circumstances, defendant having made all reasonable effort to find the consignee, and a reasonable time having elapsed for the consignee to call for it, the package remained in its care merely as a warehouseman, and it was guarded as securely as it guarded its own property. La Porte v. Wells Fargo & Co., 23 App. Div. 267, 48 N. Y. Supp. 292. Even had the agent found the consignee at Cedarhurst, he could not have delivered the package there, unless at his own peril, being bound to deliver it to the person to whom it was addressed. Sonn v. Smith, 57 App. Div. 372, 68 N. Y. Supp. 217.
While defendant might have communicated with the shippers (plaintiffs), whose address was on the package, this, under the circumstances, was not necessary, to relieve it from the charge of negligence, since the package had been received only within a week, and there was no reason to believe that the consignee would not call for it. Manhattan Shoe Co. v. C., B. & Q. R. R., 9 App. Div. 172, 41 N. Y. Supp. 83. The initial and sole fault in the case at bar was that of plaintiffs, who negligently misdirected the package.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.